As filed with the Securities and Exchange Commission on May 28, 2010 Securities Act File No. 33-37458 Investment Company Act File No. 811-06199 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 53 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 54 [X] (Check appropriate box or boxes.) THE NOTTINGHAM INVESTMENT TRUST II (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, North Carolina27802-0069 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code(252) 972-9922 A. Vason Hamrick 116 South Franklin Street, P. O. Box 69, Rocky Mount, North Carolina27802-0069 (Name and Address of Agent for Service) With Copies to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. 2041 West 141st Terrace, Suite119 Leawood, Kansas 66224 Approximate Date of Proposed Public Offering:
